IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF

TENNESSEE AT NASHVILLE
JOHN J. SHUFELDT, M.D., )
)
Plaintiff, )
)
v. ) No: 3:17-cev-01078
) JURY DEMAND
BAKER, DONELSON, BEARMAN, )
CALDWELL & BERKOWITZ, P.C., ) JUDGE RICHARDSON
) MAGISTRATE JUDGE NEWBERN
Defendant. )

DEFENDANT’S SECOND SET OF INTERROGATORIES TO PLAINTIFF
Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, defendant Baker,
Donelson, Bearman, Caldwell & Berkowitz, P.C. (“Baker Donelson”) hereby propounds this
second set of interrogatories to plaintiff John J. Shufeldt, M.D. (“Shufeldt’’), the answers to
which are to be served within thirty (30) days of service hereof.
DEFINITIONS & INSTRUCTIONS
1. The term “identify” when used in any interrogatory or request shall mean:

(a) when used in reference to_an individual, to state his full name and present
or last known address, telephone number, the full name and present or last known address of his
employer or business, and the individual’s position with said employer or business; when used in
reference to an organization or entity, to state its full name and present or last known address,
telephone number, and fully describe the business or activity in which the organization or entity is
engaged;

(b) when used in reference to a document, to state the date, author, recipients,
type of document (e.g., letter, memorandum, photograph, telegram, tape recording, etc.), subject
matter and its present or last known location and custodian. If any such document was, but is no
longer, in your possession or custody or subject to your control, state what disposition was made
of it;

(c) when used in reference to a statement, representation or communication, to
provide the date, persons involved, form of the statement, representation or communication (e.g.
whether in person, in writing, by telephone), and subject matters discussed; and

EXHIBIT

02546852

8
Case 3:17-cv-01078 Document a. ee Page 1 of 6 PagelD #: 1305

  
(d) when used in reference to a legal action or proceeding, to provide the full
name of the parties, the name of the court, the case or docket number, and the nature and current
status of the action or proceeding.

2. The term “document” as used in any interrogatory or request shall be defined to the
broadest extent permitted by Rule 34 of the Federal Rules of Civil Procedure and shall include,
without limitation, every writing or record of every type and description that is or has been in your
possession, control or custody, or of which you have knowledge, including but not limited to
videotapes, photographs, charts, notes, records, reports, letters, memoranda, books, magazines,
notebooks, diaries, papers, agreements, contracts, bills, statements, invoices, analyses, transcripts,
correspondence, telegrams, drafts, data processing discs or tapes and computer-produced
interpretations thereof, x-rays, instructions, announcements and sound recordings and transcripts
thereof. “Document” shall also include all copies that are not identical to the original, such as
those bearing marginal comments, alterations or other notations not present on the original
document as originally written, typed or otherwise prepared.

3. “Document” includes all “electronically stored information” (“ESI”) as that term is
used in the Federal Rules of Civil Procedure. All ESI is to be produced in native format and is to
include all metadata associated therewith.

4, The terms “you” or “your” refer to plaintiff, his agents, attorneys and other
representatives.

5. “NextCare” refers to NextCare Holdings, Inc.

6. “Underlying Action” refers to the litigation styled Shufeldt v. NextCare Holdings,
Inc. et al., Maricopa County, Arizona Superior Court, No. CV2015-054203.

7. “EEF” refers to Enhanced Equity Fund, L.P.

8. “2010 Stock Transaction” refers to the stock transaction you refer to as “the 2010

Challenged Stock Transaction” in your complaint in the Underlying Action beginning at paragraph
3.

9, “Directors” and “board of directors” refer to the individuals who served on the
board of directors of NextCare at the time of the 2010 Stock Transaction.

INTERROGATORIES
26. State all facts on which you base your contention in paragraph 47 of your
complaint in the Underlying Action that the directors of NextCare breached their fiduciary duty
of loyalty in connection with the 2010 Stock Transaction.

RESPONSE:

02546852 2

Case 3:17-cv-01078 Document 106-1 Filed 04/27/20 Page 2 of 6 PagelD #: 1306
27. State all facts on which you base your contention in paragraph 47 of your
complaint in the Underlying Action that the directors of NextCare breached their fiduciary duty
of care or good faith in connection with the 2010 Stock Transaction.

RESPONSE:

28. State all facts on which you base your contention in paragraph 20 of your complaint
in the Underlying Action that any or all of the directors of NextCare had a conflict of interest or
were otherwise not independent in connection with the 2010 Stock Transaction.

RESPONSE:

29, State all facts on which you base your contention in paragraphs 10, 20, and 47 of
your complaint in the Underlying Action that EEF breached its fiduciary duty of loyalty in
connection with the 2010 Stock Transaction

RESPONSE:

30. State all facts on which you base your contention in paragraphs 10, 20, and 47 of
your complaint in the Underlying Action that EEF breached its fiduciary duty of care or good
faith in connection with the 2010 Stock Transaction

RESPONSE:

02546852 3

Case 3:17-cv-01078 Document 106-1 Filed 04/27/20 Page 3 of 6 PagelD #: 1307
31. State all facts on which you base your contention in paragraph 3 of your
complaint in the Underlying Action that EEF controlled NextCare’s board of directors at the time
of the 2010 Stock Transaction.

RESPONSE:

32. State all facts on which you base your contention in paragraph 3 of your
complaint in the Underlying Action that EEF controlled NextCare’s management at the time of
the 2010 Stock Transaction

RESPONSE:

33. State all facts on which you base your contention in paragraph 3 of your
complaint in the Underlying Action that EEF appointed half of the directors who sat on
NextCare’s board at the time of the 2010 Stock Transaction.

RESPONSE:

34. State all facts on which you base your contention, if any, that EEF dictated the
terms of the 2010 Stock Transaction.

RESPONSE:

35. State all facts on which you base your contention, if any, that EEF derived a
benefit from the 2010 Stock Transaction to the exclusion of any of NextCare’s other
shareholders.

RESPONSE:

02546852 4

Case 3:17-cv-01078 Document 106-1 Filed 04/27/20 Page 4 of 6 PagelD #: 1308
36. State all facts on which you base your contention, if any, that the board of
director’s decision to approve the 2010 Stock Transaction was in bad faith.

RESPONSE:

37. State all facts on which you base your contention, if any, that the board of
director’s decision to approve the 2010 Stock Transaction had no rational basis.

RESPONSE:

38. Identify everyone at NextCare who prepared, reviewed, and approved the
financial projections that were provided to Arcstone Partners in advance of the 2010 Stock
Transaction, as you allege in paragraph 3 of your complaint in the Underlying Action.

RESPONSE:

39. Identify everyone at EEF who prepared, reviewed, and approved the financial
projections that were sent to Arcstone Partners in advance of the 2010 Stock Transaction, as you

allege in paragraph 3 of your complaint in the Underlying Action.

 

 

RESPONSE:
Respectfully submitted,
/s/ W. Scott Sims
W. Scott Sims (#17563)
02546852 5

Case 3:17-cv-01078 Document 106-1 Filed 04/27/20 Page 5 of 6 PagelD #: 1309
Michael R. O’Neill (#34982)

Mark W. Lenihan (#36286)
SIMS|FUNK, PLC

3322 West End Avenue, Suite #200
Nashville, TN 37203

(615) 292-9335

ssims(@simsfunk.com

 

mienihan(wsimstunk.com

 

Counsel for Defendant

02546852 6

Case 3:17-cv-01078 Document 106-1 Filed 04/27/20 Page 6 of 6 PagelD #: 1310
